Exhibit 10.1

U.S.$4,000,000,000

364-DAY BRIDGE LOAN AGREEMENT

Dated as of January 28, 2008

Among

ALTRIA GROUP, INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

LEHMAN COMMERCIAL PAPER INC.

as Administrative Agents

and

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.

as Syndication Agents

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

and

DEUTSCHE BANK SECURITIES INC.

as Arrangers and Documentation Agents

* * * * * * * * * *

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

LEHMAN BROTHERS INC.

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1 Section 1.01.
   Certain Defined Terms    1 Section 1.02.    Computation of Time Periods    9
Section 1.03.    Accounting Terms    10 ARTICLE II    AMOUNTS AND TERMS OF THE
ADVANCES    10 Section 2.01.    The Advances    10 Section 2.02.    Making the
Advances    10 Section 2.03.    Repayment of Advances    12 Section 2.04.   
Interest on Advances    12 Section 2.05.    Additional Interest on LIBO Rate
Advances    12 Section 2.06.    Conversion of Advances    12 Section 2.07.   
LIBO Rate Determination    13 Section 2.08.    Fee    14 Section 2.09.   
Termination or Reduction of the Commitments    14 Section 2.10.    Prepayments
   15 Section 2.11.    Increased Costs    16 Section 2.12.    Illegality    17
Section 2.13.    Payments and Computations    17 Section 2.14.    Taxes    18
Section 2.15.    Sharing of Payments, Etc    20 Section 2.16.    Evidence of
Debt    20 Section 2.17.    Use of Proceeds    21 ARTICLE III    CONDITIONS TO
EFFECTIVENESS AND LENDING    21 Section 3.01.    Conditions Precedent to
Effectiveness    21 Section 3.02.    Conditions Precedent to Each Borrowing   
22 ARTICLE IV    REPRESENTATIONS AND WARRANTIES    23 Section 4.01.   
Representations and Warranties of Altria    23

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page ARTICLE V    COVENANTS OF ALTRIA    24 Section 5.01.   
Affirmative Covenants    24 Section 5.02.    Negative Covenants    26 ARTICLE VI
   EVENTS OF DEFAULT    27 Section 6.01.    Events of Default    27 Section
6.02.    Lenders’ Rights upon Event of Default    29 ARTICLE VII    THE
ADMINISTRATIVE AGENTS    29 Section 7.01.    Authorization and Action    29
Section 7.02.    Administrative Agents’ Reliance, Etc    30 Section 7.03.   
Goldman Sachs, Lehman and Affiliates    30 Section 7.04.    Lender Credit
Decision    31 Section 7.05.    Indemnification    31 Section 7.06.    Successor
Administrative Agents    31 Section 7.07.    Syndication Agents and Arrangers
and Documentation Agents    32 ARTICLE VIII    MISCELLANEOUS    32 Section 8.01.
   Amendments, Etc    32 Section 8.02.    Notices, Etc    32 Section 8.03.    No
Waiver; Remedies    34 Section 8.04.    Costs and Expenses    34 Section 8.05.
   Right of Set-Off    35 Section 8.06.    Binding Effect    35 Section 8.07.   
Assignments and Participations    35 Section 8.08.    Governing Law    38
Section 8.09.    Execution in Counterparts    38 Section 8.10.    Jurisdiction,
Etc    38 Section 8.11.    Confidentiality    39 Section 8.12.    Integration   
39 Section 8.13.    USA Patriot Act Notice    39

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                SCHEDULE         Schedule I   -    List of Applicable Lending
Offices    EXHIBITS         Exhibit A   -    Form of Note    Exhibit B   -   
Form of Notice of Borrowing    Exhibit C   -    Form of Assignment and
Acceptance    Exhibit D-1   -    Form of Opinion of Counsel for Altria   
Exhibit D-2   -    Form of Opinion of Counsel for Altria    Exhibit E   -   
Form of Confidentiality Agreement   

 

iii



--------------------------------------------------------------------------------

364-DAY BRIDGE LOAN AGREEMENT

Dated as of January 28, 2008

ALTRIA GROUP, INC., a Virginia corporation (“Altria”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and GOLDMAN SACHS CREDIT PARTNERS L.P. (“Goldman
Sachs”) and LEHMAN COMMERCIAL PAPER INC. (“Lehman”), as administrative agents
(each, in such capacity, an “Administrative Agent”), JPMORGAN CHASE BANK, N.A.
and CITIBANK, N.A., as syndication agents (each, in such capacity, a
“Syndication Agent”) and CREDIT SUISSE, CAYMAN ISLANDS BRANCH and DEUTSCHE BANK
SECURITIES INC., as arrangers and documentation agents (each, in such capacity,
an “Arranger and Documentation Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means an advance by a Lender to Altria as part of a Borrowing and
refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be a
“Type” of Advance).

“Agents” means each Administrative Agent, each Syndication Agent and each
Arranger and Documentation Agent.

“Applicable Facility Fee Rate” means a percentage per annum equal to 0.1000%.

“Applicable Interest Rate Margin” means a percentage per annum equal to 0.4500%.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office or Eurodollar Lending Office.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by Goldman Sachs, as
Administrative Agent, in substantially the form of Exhibit C hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(i)        the rate of interest announced publicly by JPMorgan Chase in New
York, New York, from time to time, as JPMorgan Chase’s prime rate; and

(ii)       1/2 of one percent per annum above the Federal Funds Effective Rate.



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances on which dealings are carried on in the London
interbank market and banks are open for business in London.

“Capital Markets Financing Transaction” means the sale for cash or cash
equivalents, in a public offering registered under the Securities Act of 1933,
as amended, or an offering exempt from registration pursuant to Section 4(2),
Rule 144A or Regulation S thereunder, of capital stock issued by Altria or
notes, debentures or other debt securities issued by or guaranteed by Altria
having a maturity in excess of one year, offered in the domestic or foreign
capital markets.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by Goldman Sachs, as Administrative Agent, pursuant to
Section 8.07(d), in each case as such amount may be reduced pursuant to
Section 2.09.

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of Altria and its Subsidiaries plus, without duplication and
to the extent included as a separate item on Altria’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses
(a) through (e) for such period, the sum of (a) provision for income taxes,
(b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Operating income” and (f) the portion of loss included on
Altria’s consolidated statements of earnings of any Person (other than a
Subsidiary of Altria) in which Altria or any of its Subsidiaries has an
ownership interest and any cash that is actually received by Altria or such
Subsidiary from such Person in the form of dividends or similar distributions,
and minus, without duplication, the sum of (x) to the extent included as a
separate item on Altria’s consolidated statements of earnings for such period,
any extraordinary, unusual or non-recurring income or gains or any similar
income or gain added to “Gross profit” in the calculation of “Operating income,”
and (y) the portion of income included on Altria’s consolidated statements of
earnings of any Person (other than a Subsidiary of Altria) in which Altria or
any of its Subsidiaries has an ownership interest, except to the extent that any
cash is actually received by Altria or such Subsidiary from such Person in the
form of dividends or similar distributions, all as determined on a consolidated
basis in accordance with accounting principles generally

 

2



--------------------------------------------------------------------------------

accepted in the United States for such period, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Altria and its Subsidiaries as at and
for the year ended December 31, 2006, then such new accounting principle shall
not be used in the determination of Consolidated EBITDA. A material change in an
accounting principle is one that, in the year of its adoption, changes
Consolidated EBITDA for any quarter in such year by more than 10%.

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of Altria and its Subsidiaries with respect to all outstanding Debt of
Altria and its Subsidiaries during such period, all as determined on a
consolidated basis for such period and in accordance with accounting principles
generally accepted in the United States for such period, except that if there
has been a material change in an accounting principle as compared to that
applied in the preparation of the financial statements of Altria and its
Subsidiaries as at and for the year ended December 31, 2006, then such new
accounting principle shall not be used in the determination of Consolidated
Interest Expense. A material change in an accounting principle is one that, in
the year of its adoption, changes Consolidated Interest Expense for any quarter
in such year by more than 10%.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Altria and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Altria and its Subsidiaries as at and
for the year ended December 31, 2006, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06, 2.07 or
2.12.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement

 

3



--------------------------------------------------------------------------------

(to the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to Altria or
any of its Subsidiaries, (B) intercompany debt of Altria or any of its
Subsidiaries, (C) any appeal bond or other arrangement to secure a stay of
execution on a judgment or order, provided that any such appeal bond or other
arrangement issued by a third party in connection with such arrangement shall
constitute Debt to the extent Altria or any of its Subsidiaries has a
reimbursement obligation to such third party that is not collateralized by
assets (other than Operating Assets) having a fair value equal to the amount of
such reimbursement obligation, (D) unpaid judgments, or (E) defeased
indebtedness.

“Debt Facility” shall mean any debt facility with a term exceeding 364-days
entered into by Altria after the Effective Date in the commercial bank market,
other than the issuance of commercial paper or other short-term debt programs,
or any domestic or foreign working capital facility.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Altria and Goldman Sachs, as Administrative Agent.

“Earnings Before Income Taxes” means, for any accounting period, income or loss
from continuing operations for such period, as determined in accordance with
accounting principles generally accepted in the United States, plus total
federal, state and foreign income taxes which have been included in the
determination of earnings or losses from continuing operations for such period
in accordance with accounting principles generally accepted in the United States
and amounts which, in the determination of earnings or losses from continuing
operations for such period, have been deducted for the items referred to in the
definition of the term “Fixed Charges,” except that if there has been a material
change in an accounting principle as compared to that applied in the preparation
of the financial statements of Altria and its Subsidiaries as at and for the
year ended December 31, 2006, then such new accounting principle shall not be
used in the determination of Earnings Before Income Taxes. A material change in
an accounting principle is one that, in the year of its adoption, changes
Earnings Before Income Taxes or Fixed Charges for any quarter in such year by
more than 10%.

“Effective Date” has the meaning specified in Section 3.01.

 

4



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person approved in advance in writing by Altria,
which approval shall not be unreasonably withheld and shall be notified to
Goldman Sachs, as Administrative Agent; provided that no such consent will be
required if an Event of Default described in Sections 6.01(a) or (e) has
occurred and is continuing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Altria’s controlled group, or under common control with Altria, within
the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of Altria or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by Altria or any of its ERISA Affiliates from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in
Section 302(f)(1)(A) and (B) of ERISA to the creation of a lien upon property or
rights to property of Altria or any of its ERISA Affiliates for failure to make
a required payment to a Plan are satisfied; (g) the adoption of an amendment to
a Plan requiring the provision of security to such Plan, pursuant to Section 307
of ERISA; or (h) the termination of a Plan by the PBGC pursuant to Section 4042
of ERISA, or the occurrence of any event or condition described in Section 4042
of ERISA that constitutes grounds for the termination of, or the appointment of
a trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Altria and Goldman Sachs, as Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period, for all LIBO Rate
Advances comprising part of the same Borrowing, means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBO Rate Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Telerate Page 120 (or any successor page), or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by Goldman Sachs, as Administrative Agent, from
three Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, for any accounting period, the sum of (a) interest,
whether expensed or capitalized, in respect of any Debt outstanding during such
period, plus (b) amortization of debt expense and discount or premium relating
to any Debt outstanding during such period, whether expensed or capitalized,
plus (c) such portion of rental expense as can be demonstrated to be
representative of the interest factor in the particular case, all as to be
applicable to continuing operations and determined in accordance with accounting
principles generally accepted in the United States, except that if there has
been a material change in an accounting principle as compared to that applied in
the preparation of the financial statements of Altria as at and for the year
ended December 31, 2006, then such new accounting principle shall not be used in
the determination of Fixed Charges. A material change in an accounting principle
is one that, in the year of its adoption, changes Earnings Before Income Taxes
or Fixed Charges for any quarter in such year by more than 10%.

“Goldman Sachs’ Administrative Agent Account” means (a) the account of Goldman
Sachs, as Administrative Agent, maintained by Goldman Sachs, as Administrative
Agent, at its office at Citibank, N.A., Account No. 40717188, Reference Altria,
Attention: Bank Loan Operations – Phil Green, or (b) such other account of
Goldman Sachs, as Administrative Agent, as is designated in writing from time to
time by Goldman Sachs, as Administrative Agent, to Altria and the Lenders for
such purpose.

 

6



--------------------------------------------------------------------------------

“Home Jurisdiction Withholding Taxes” means withholding for United States income
taxes, United States back-up withholding taxes and United States withholding
taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of Conversion of any Base Rate Advance into such LIBO Rate Advance and
ending on the last day of the period selected by Altria pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as Altria may select upon notice received by Goldman Sachs,
as Administrative Agent, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period; provided,
however, that:

(a)        Altria may not select any Interest Period that ends after the
Termination Date;

(b)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c)        whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means an interest rate per annum equal to either:

(a)        the offered rate per annum at which deposits in Dollars appear on
Telerate Page 3750 (or any successor page) as of 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period, or

(b)        if the LIBO Rate does not appear on Telerate Page 3750 (or any
successor page), then the LIBO Rate will be determined by taking the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rates per annum at which deposits in
Dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period for
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such

 

7



--------------------------------------------------------------------------------

Interest Period and for a period equal to such Interest Period, as determined by
Goldman Sachs, as Administrative Agent, subject, however, to the provisions of
Section 2.07.

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Altria, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Altria or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA Affiliate and at least one Person other than Altria and the ERISA
Affiliates or (b) was so maintained and in respect of which Altria or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Note” means a promissory note of Altria payable to the order of any Lender,
delivered pursuant to a request made under Section 2.16(a) in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of Altria to
such Lender resulting from the Advances made by Lender to Altria.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of Altria and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Patriot Act” has the meaning specified in Section 8.13.

 

8



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Reference Banks” means JPMorgan Chase, Citibank, Goldman Sachs, Lehman, Credit
Suisse, Cayman Islands Branch and Deutsche Bank AG New York Branch.

“Register” has the meaning specified in Section 8.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 50.1% of the
Commitments.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA Affiliate and no Person other than Altria and the ERISA Affiliates or
(b) was so maintained and in respect of which Altria or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Spin-off Transaction” means a spin-off or other not for value disposition of
Philip Morris International Inc. (“PMI”) such that Altria owns no more than a de
minimis equity interest in PMI.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) January 26, 2009 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.09 or 6.02.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

9



--------------------------------------------------------------------------------

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America, except that if there has been a
material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Altria as of and for the year ended December 31, 2006, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances. (a) Obligation to Make Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances in U.S. dollars to Altria from time to time on any Business Day during
the period from the Effective Date until the Termination Date in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment.

(b)        Amount of Borrowings. Each Borrowing shall be in an aggregate amount
of no less than $50,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(c)        Type of Advances. Each Borrowing shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment and
subject to this Section 2.01, Altria may borrow under this Section 2.01, prepay
pursuant to Section 2.10 or repay pursuant to Section 2.03 and reborrow under
this Section 2.01.

Section 2.02. Making the Advances. (a) Notice of Borrowing. Each Borrowing shall
be made on notice, given not later than (x) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of LIBO Rate Advances, or (y) 9:00 A.M. (New York City
time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by Altria to Goldman Sachs, as Administrative
Agent, which shall give to each Lender prompt notice thereof by telecopier. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, by registered mail or telecopier in
substantially the form of Exhibit B hereto, specifying therein the requested:

(i)        date of such Borrowing,

(ii)       Type of Advances comprising such Borrowing,

(iii)      aggregate amount of such Borrowing, and

(iv)      in the case of a Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Advance. Notwithstanding anything herein
to the contrary, Altria may not select LIBO Rate Advances for any Borrowing if
the obligation

 

10



--------------------------------------------------------------------------------

of the Lenders to make LIBO Rate Advances shall then be suspended pursuant to
Section 2.06(b) or 2.12.

(b)        Funding Advances. Each Lender shall, before 11:00 A.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to Goldman Sachs, as Administrative Agent, at Goldman
Sachs’ Administrative Agent Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After receipt of such funds by Goldman Sachs, as
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, Goldman Sachs, as Administrative Agent, will make such
funds available to Altria at the address of Goldman Sachs, as Administrative
Agent, referred to in Section 8.02.

(c)        Irrevocable Notice. Each Notice of Borrowing shall be irrevocable and
binding on Altria. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of LIBO Rate Advances, Altria shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)        Lender’s Ratable Portion. Unless Goldman Sachs, as Administrative
Agent, shall have received notice from a Lender prior to 11:00 A.M. (New York
City time) on the day of any Borrowing that such Lender will not make available
to Goldman Sachs, as Administrative Agent, such Lender’s ratable portion of such
Borrowing, Goldman Sachs, as Administrative Agent, may assume that such Lender
has made such portion available to Goldman Sachs, as Administrative Agent, on
the date of such Borrowing in accordance with Section 2.02(b) and Goldman Sachs,
as Administrative Agent, may, in reliance upon such assumption, make available
to Altria on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to Goldman Sachs,
as Administrative Agent, such Lender and Altria severally agree to repay to
Goldman Sachs, as Administrative Agent, forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Altria until the date such amount is repaid to Goldman Sachs,
as Administrative Agent, at:

(i)        in the case of Altria, the higher of (A) the interest rate applicable
at the time to Advances comprising such Borrowing and (B) the cost of funds
incurred by Goldman Sachs, as Administrative Agent, in respect of such amount,
and

(ii)       in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to Goldman Sachs, as Administrative Agent, such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(e)         Independent Lender Obligations. The failure of any Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if

 

11



--------------------------------------------------------------------------------

any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

Section 2.03. Repayment of Advances. Altria shall repay to Goldman Sachs, as
Administrative Agent, for the ratable account of the Lenders on the Termination
Date the unpaid principal amount of the Advances then outstanding.

Section 2.04. Interest on Advances. (a) Scheduled Interest. Altria shall pay
interest on the unpaid principal amount of each Advance to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i)        Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable in arrears monthly on the 20th day of each month and
on the date such Base Rate Advance shall be Converted or paid in full.

(ii)        LIBO Rate Advances. During such periods as such Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (x) the LIBO Rate for such Interest Period for
such Advance plus (y) the Applicable Interest Rate Margin, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period, and on the date
such LIBO Rate Advance shall be Converted or paid in full.

(b)        Default Interest. Upon the occurrence and during the continuance of
an Event of Default, Altria shall pay interest on the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on such
Advance.

Section 2.05. Additional Interest on LIBO Rate Advances. Altria shall pay to
each Lender, so long as such Lender shall be required under regulations of the
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to Altria, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Altria
through Goldman Sachs, as Administrative Agent.

Section 2.06. Conversion of Advances. (a) Conversion Upon Absence of Interest
Period. If Altria shall fail to select the duration of any Interest Period for
any LIBO Rate Advances in accordance with the provisions contained in the
definition of the term “Interest

 

12



--------------------------------------------------------------------------------

Period,” Goldman Sachs, as Administrative Agent, will forthwith so notify Altria
and the Lenders, and such Advances will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Advances.

(b)        Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), Goldman Sachs, as
Administrative Agent, or the Required Lenders may elect that (i) each LIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.

(c)        Voluntary Conversion. Subject to the provisions of Sections 2.07(c)
and 2.12, Altria may convert all Advances of one Type constituting the same
Borrowing into Advances of the other Type on any Business Day, upon notice given
to Goldman Sachs, as Administrative Agent, not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion; provided, however, that the Conversion of a LIBO Rate Advance into a
Base Rate Advance may be made on, and only on, the last day of an Interest
Period for such LIBO Rate Advance. Each such notice of a Conversion shall,
within the restrictions specified above, specify

(i)        the date of such Conversion;

(ii)       the Advances to be Converted; and

(iii)      if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Advance.

Section 2.07. LIBO Rate Determination. (a) Methods to Determine LIBO Rate.
Goldman Sachs, as Administrative Agent, shall determine the LIBO Rate by using
the methods described in the definition of the term “LIBO Rate,” and shall give
prompt notice to Altria and Lenders of each such LIBO Rate.

(b)        Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to Goldman Sachs, as Administrative
Agent, timely information for the purpose of determining the LIBO Rate in
accordance with the method described in clause (b) of the definition thereof. If
any one or more of the Reference Banks shall not furnish such timely information
to Goldman Sachs, as Administrative Agent, for the purpose of determining a LIBO
Rate, Goldman Sachs, as Administrative Agent, shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
If fewer than two Reference Banks furnish timely information to Goldman Sachs,
as Administrative Agent, for determining the LIBO Rate for any LIBO Rate
Advances then:

(i)        Goldman Sachs, as Administrative Agent, shall forthwith notify Altria
and the Lenders that the interest rate cannot be determined for such LIBO Rate
Advance;

 

13



--------------------------------------------------------------------------------

(ii)        with respect to each LIBO Rate Advance, such Advance will, on the
last day of the then existing Interest Period therefor, be prepaid by Altria or
be automatically Converted into a Base Rate Advance; and

(iii)        the obligation of the Lenders to make LIBO Rate Advances or to
Convert Base Rate Advances into LIBO Rate Advances shall be suspended until
Goldman Sachs, as Administrative Agent, shall notify Altria and the Lenders that
the circumstances causing such suspension no longer exist.

Goldman Sachs, as Administrative Agent, shall give prompt notice to Altria and
the Lenders of the applicable interest rate determined by Goldman Sachs, as
Administrative Agent, for purposes of Section 2.04(a)(i) or (ii), and the rate,
if any, furnished by each Reference Bank for the purpose of determining the
interest rate under Section 2.04(a)(ii) or the applicable LIBO Rate.

(c)        Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify Goldman Sachs, as Administrative Agent, that (i) they
are unable to obtain matching deposits in the London interbank market at or
about 11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective LIBO Rate Advances as a
part of such Borrowing during the Interest Period therefor or (ii) the LIBO Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Required Lenders of making, funding or maintaining their respective LIBO
Rate Advances for such Interest Period, Goldman Sachs, as Administrative Agent,
shall forthwith so notify Altria and the Lenders, whereupon (A) Altria will, on
the last day of the then existing Interest Period therefor, either (x) prepay
such Advances or (y) Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Base Rate Advances into, LIBO
Rate Advances shall be suspended until Goldman Sachs, as Administrative Agent,
shall notify Altria and the Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each Lender shall
certify its cost of funds for each Interest Period to Goldman Sachs, as
Administrative Agent, and Altria as soon as practicable (but in any event not
later than 10 Business Days after the last day of such Interest Period).

Section 2.08. Facility Fee. Altria agrees to pay to Goldman Sachs, as
Administrative Agent, for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at the Applicable Facility Fee Rate, in each case
payable on the last day of each March, June, September and December until the
Termination Date and on the Termination Date.

Section 2.09. Termination or Reduction of the Commitments. (a) Optional
Termination or Reduction of the Commitments. Altria shall have the right, upon
at least one Business Day’s notice to Goldman Sachs, as Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000.

 

14



--------------------------------------------------------------------------------

(b)        Mandatory Reduction of the Commitments. In the event that there shall
be a Capital Markets Financing Transaction or a borrowing under a Debt Facility,
Commitments shall be reduced in an aggregate amount equal to 100% of the net
proceeds, rounded to the nearest million (with $500,000 being rounded upward),
of such Capital Markets Financing Transaction or Debt Facility borrowing, on
(i) the next succeeding Business Day following receipt by Altria of such net
proceeds or Debt Facility borrowings to the extent that the Commitments exceed
the aggregate principal amount of Advances outstanding, (ii) the last day of the
current Interest Period for LIBO Rate Advances that are prepaid pursuant to
Section 2.10(a) and (iii) on the third Business Day following receipt by Altria
of such net proceeds or Debt Facility borrowings for Base Rate Advances that are
prepaid pursuant to Section 2.10(a).

Section 2.10. Prepayments. (a) Optional Prepayment of Advances. Altria may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
Goldman Sachs, as Administrative Agent, or, in the case of any Base Rate
Advance, upon notice given to Goldman Sachs, as Administrative Agent, not later
than 9:00 A.M. (New York City time) on the date of the proposed prepayment, in
each case stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given Altria shall, prepay the outstanding
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of no less than
$50,000,000 or the remaining balance if less than $50,000,000 and (y) in the
event of any such prepayment of a LIBO Rate Advance, Altria shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 8.04(b).

(b)        Mandatory Prepayment. (i) Altria shall, on each Business Day, prepay
an aggregate principal amount of the Advances equal to the amount by which
(A) the aggregate principal amount of the Advances then outstanding exceeds
(B) the aggregate of the Commitments on such Business Day.

(ii)        In the event that there shall be a Capital Markets Financing
Transaction or a borrowing under a Debt Facility, Altria shall repay outstanding
Advances in an aggregate amount equal to 100% of the net proceeds, rounded to
the nearest million (with $500,000 being rounded upward), of such Capital
Markets Financing Transaction or Debt Facility borrowing received by Altria,
(x) in the case of LIBO Rate Advances, on the last day of the current Interest
Period for such Advances and (y) in the case of Base Rate Advances, on the third
Business Day following receipt of such net proceeds.

(iii)        Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which Altria shall be obligated to reimburse to
the Lenders in respect thereof pursuant to Section 8.04(b). Goldman Sachs, as
Administrative Agent, shall give prompt notice of any prepayment required under
this Section 2.10(b) to Altria and the Lenders. Prepayments under this
Section 2.10(b) shall be allocated first to Base Rate Advances,

 

15



--------------------------------------------------------------------------------

ratably; any excess amount shall then be allocated to LIBO Rate Advances, in
such manner as Altria shall determine.

Section 2.11. Increased Costs. (a) Costs from Change in Law or Authorities. If,
due to either (i) the introduction of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances (excluding for purposes of this Section 2.11 any such increased
costs resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall
govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political subdivision thereof), then Altria shall from
time to time, upon demand by such Lender (with a copy of such demand to Goldman
Sachs, as Administrative Agent), pay to Goldman Sachs, as Administrative Agent,
for the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Altria and
Goldman Sachs, as Administrative Agent, by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

(b)        Reduction in Lender’s Rate of Return. In the event that, after the
date hereof, the implementation of or any change in any law or regulation, or
any guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital as a consequence of its obligations hereunder is reduced
to a level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Altria shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its

 

16



--------------------------------------------------------------------------------

Commitment hereunder and not upon the average or general capital requirements
imposed upon such Lender.

Section 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify Goldman Sachs, as Administrative Agent, that the
introduction of or any change in, or in the interpretation of, any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make LIBO Rate Advances or to
fund or maintain LIBO Rate Advances, (a) each LIBO Rate Advance will
automatically, upon such demand, be Converted into a Base Rate Advance, and
(b) the obligation of the Lenders to make LIBO Rate Advances or to Convert Base
Rate Advances into LIBO Rate Advances shall be suspended, until Goldman Sachs,
as Administrative Agent, shall notify Altria and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make LIBO Rate Advances or to continue to fund or
maintain LIBO Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.13. Payments and Computations. (a) Time and Distribution of Payments.
Altria shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (New York City time) on the day when due to Goldman Sachs,
as Administrative Agent, at Goldman Sachs’ Administrative Agent Account in same
day funds. Goldman Sachs, as Administrative Agent, will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.08, 2.11, 2.14 or 8.04(b)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. From and after the effective date of an Assignment and
Acceptance pursuant to Section 8.07, Goldman Sachs, as Administrative Agent,
shall make all payments hereunder in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b)        Computation of Interest and Fees. All computations of interest based
on JPMorgan Chase’s prime rate shall be made by Goldman Sachs, as Administrative
Agent, on the basis of a year of 365 or 366 days, as the case may be. All
computations of interest based on the LIBO Rate or the Federal Funds Effective
Rate and of facility fees shall be made by Goldman Sachs, as Administrative
Agent and all computations of interest pursuant to Section 2.04 shall be made by
a Lender, on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or facility fees are payable. Each determination
by Goldman Sachs, as Administrative Agent (or, in the case of Section 2.04 by a
Lender), of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

17



--------------------------------------------------------------------------------

(c)        Payment Due Dates. Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(d)        Presumption of Payment by Altria. Unless Goldman Sachs, as
Administrative Agent, receives notice from Altria prior to the date on which any
payment is due to the Lenders hereunder that Altria will not make such payment
in full, Goldman Sachs, as Administrative Agent, may assume that Altria has made
such payment in full to Goldman Sachs, as Administrative Agent, on such date and
Goldman Sachs, as Administrative Agent, may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent Altria has not made such
payment in full to Goldman Sachs, as Administrative Agent, each Lender shall
repay to Goldman Sachs, as Administrative Agent, forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to Goldman Sachs, as Administrative Agent, at the Federal Funds
Effective Rate.

Section 2.14. Taxes. (a) Any and all payments by Altria hereunder shall be made,
in accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and Goldman Sachs, as Administrative Agent, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or Goldman Sachs, as Administrative Agent (as the case
may be), is organized or any political subdivision thereof, (ii) in the case of
each Lender, taxes imposed on its net income, and franchise taxes imposed on it,
by the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and Goldman Sachs, as
Administrative Agent, taxes imposed on its net income, franchise taxes imposed
on it, and any tax imposed by means of withholding to the extent such tax is
imposed solely as a result of a present or former connection (other than the
execution, delivery and performance of this Agreement or a Note) between the
Lender or Goldman Sachs, as Administrative Agent, as the case may be, and the
taxing jurisdiction, and (iv) in the case of each Lender and Goldman Sachs, as
Administrative Agent, taxes imposed by the United States by means of withholding
tax if and to the extent that such taxes shall be in effect and shall be
applicable on the date hereof to payments to be made to such Lender’s Applicable
Lending Office or to Goldman Sachs, as Administrative Agent (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Taxes”). If Altria shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender or Goldman Sachs, as
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or Goldman Sachs,
as Administrative Agent (as the case may be), receives an amount equal to the
sum it would have received had no such deductions been made,

 

18



--------------------------------------------------------------------------------

(ii) Altria shall make such deductions and (iii) Altria shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b)        In addition, Altria shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

(c)        Altria shall indemnify each Lender and Goldman Sachs, as
Administrative Agent, for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.14) paid by such Lender
or Goldman Sachs, as Administrative Agent (as the case may be), and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or Goldman Sachs, as Administrative Agent (as the case may be),
makes written demand therefor.

(d)        Within 30 days after the date of any payment of Taxes, Altria shall
furnish to Goldman Sachs, as Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment. If Altria determines that no Taxes are payable in respect thereof,
Altria shall, at the request of Goldman Sachs, as Administrative Agent, furnish
or cause the payor to furnish, Goldman Sachs, as Administrative Agent, and each
Lender an opinion of counsel reasonably acceptable to Goldman Sachs, as
Administrative Agent, stating that such payment is exempt from Taxes.

(e)        Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of Goldman Sachs, as Administrative Agent,
and Altria with any form or certificate that is required by any taxing authority
(including, if applicable, two original Internal Revenue Service Forms W-9,
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service), certifying that such Lender is exempt from or
entitled to a reduced rate of Home Jurisdiction Withholding Taxes on payments
pursuant to this Agreement. Thereafter, each such Lender shall provide
additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by Altria or Goldman Sachs, as
Administrative Agent. Unless Altria and Goldman Sachs, as Administrative Agent,
have received forms or other documents satisfactory to them indicating that
payments hereunder are not subject to Home Jurisdiction Withholding Taxes or are
subject to Home Jurisdiction Withholding Taxes at a rate reduced by an
applicable tax treaty, Altria or Goldman Sachs, as Administrative Agent, shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Lender.

(f)        Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such

 

19



--------------------------------------------------------------------------------

additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise economically disadvantageous to such
Lender.

(g)        No additional amounts will be payable pursuant to this Section 2.14
with respect to (i) any Home Jurisdiction Withholding Taxes that would not have
been payable had the Lender provided the relevant forms or other documents
pursuant to Section 2.14(e); or (ii) in the case of an Assignment and Acceptance
by a Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes
that exceed the amount of such Home Jurisdiction Withholding Taxes that are
imposed prior to such Assignment and Acceptance, unless such Assignment and
Acceptance resulted from the demand of Altria.

(h)        If any Lender or Goldman Sachs, as Administrative Agent, as the case
may be, obtains a refund of any Tax for which payment has been made pursuant to
this Section 2.14, which refund in the good faith judgment of such Lender or
Goldman Sachs, as Administrative Agent, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.14, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to Altria to the extent payment has been made in
full by Altria pursuant to this Section 2.14.

Section 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(b)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Altria agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Altria in the amount of such participation.

Section 2.16. Evidence of Debt. (a) Lender Records; Notes. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Altria to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. Altria shall, upon notice by any Lender to Altria (with a copy of such
notice to Goldman Sachs, as Administrative Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender,

 

20



--------------------------------------------------------------------------------

promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

(b)        Record of Borrowings, Payables and Payments. The Register maintained
by Goldman Sachs, as Administrative Agent, pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded as follows:

(i)        the date and amount of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto;

(ii)       the terms of each Assignment and Acceptance delivered to and accepted
by it;

(iii)      the amount of any principal or interest due and payable or to become
due and payable from Altria to each Lender hereunder; and

(iv)      the amount of any sum received by Goldman Sachs, as Administrative
Agent, from Altria hereunder and each Lender’s share thereof.

(c)        Evidence of Payment Obligations. Entries made in good faith by
Goldman Sachs, as Administrative Agent, in the Register pursuant to
Section 2.16(b), and by each Lender in its account or accounts pursuant to
Section 2.16(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from Altria to, in the
case of the Register, each Lender and, in the case of such account or accounts,
such Lender, under this Agreement, absent manifest error; provided, however,
that the failure of Goldman Sachs, as Administrative Agent, or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
Altria under this Agreement.

Section 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and Altria agrees that it shall use such proceeds) for general corporate
purposes of Altria and its Subsidiaries, including the refinancing of Debt of
Altria and its Subsidiaries and payment of any tender offer and consent
solicitation expenses relating to such Debt.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a)        Altria shall have notified each Lender and Goldman Sachs, as
Administrative Agent, in writing as to the proposed Effective Date.

 

21



--------------------------------------------------------------------------------

(b)        On the Effective Date, the following statements shall be true and
Goldman Sachs, as Administrative Agent, shall have received for the account of
each Lender a certificate signed by a duly authorized officer of Altria, dated
the Effective Date, stating that:

(i)        the representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)        no event has occurred and is continuing that constitutes a Default
or Event of Default.

(c)        Goldman Sachs, as Administrative Agent, shall have received on or
before the Effective Date the following, each dated such day, in form and
substance satisfactory to Goldman Sachs, as Administrative Agent:

(i)        Certified copies of the resolutions of the Board of Directors of
Altria approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii)        A certificate of the Secretary or an Assistant Secretary of Altria
certifying the names and true signatures of the officers of Altria authorized to
sign this Agreement and the other documents to be delivered hereunder.

(iii)        Favorable opinions of counsel (which may be in-house counsel) for
Altria, substantially in the form of Exhibits D-1 and D-2 hereto.

(d)        This Agreement shall have been executed by Altria, Goldman Sachs and
Lehman, as Administrative Agents, JPMorgan Chase Bank, N.A. and Citibank, N.A.,
as Syndication Agents, and Credit Suisse, Cayman Islands Branch and Deutsche
Bank Securities Inc., as Arrangers and Documentation Agents, and Goldman Sachs,
as Administrative Agent, shall have been notified by each Initial Lender that
such Initial Lender has executed this Agreement.

Goldman Sachs, as Administrative Agent, shall notify Altria and the Initial
Lenders of the date which is the Effective Date upon satisfaction of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of Goldman
Sachs, as Administrative Agent, responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Altria, by notice to the Lenders, designates as the proposed Effective
Date, specifying its objection thereto.

Section 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing is subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing the following statements shall be true, and the acceptance by
Altria of the proceeds of such Borrowing shall be a representation by Altria,
that:

 

22



--------------------------------------------------------------------------------

(a)        the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(b)        after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of Altria applied
together therewith) no event has occurred and is continuing, or would result
from such Borrowing, that constitutes a Default or Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Altria. Altria represents and
warrants as follows:

(a)        It is a corporation duly organized, validly existing and in good
standing under the laws of Virginia.

(b)        The execution, delivery and performance of this Agreement and the
Notes to be delivered by it are within its corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) its
charter or by-laws or (ii) in any material respect, any law, rule, regulation or
order of any court or governmental agency or any contractual restriction binding
on or affecting it.

(c)        No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by it of this Agreement or the Notes to
be delivered by it.

(d)        This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e)        As reported in Altria’s Quarterly Report on Form 10-Q for the quarter
ended September 30, 2007, the unaudited condensed consolidated balance sheets of
Altria and its Subsidiaries as of September 30, 2007 and the unaudited condensed
consolidated statements of earnings of Altria and its Subsidiaries for the
quarter then ended fairly present, in all material respects, the consolidated
financial position of Altria and its Subsidiaries as at such date and the
consolidated results of the operations of Altria and its Subsidiaries for the
quarter ended on such date, all in accordance with accounting principles
generally accepted in the United States. Except as disclosed in Altria’s
Quarterly Report on Form 10-Q for the quarter ended September

 

23



--------------------------------------------------------------------------------

30, 2007, and in any Current Report on Form 8-K filed subsequent to
September 30, 2007 but prior to January 28, 2008, since September 30, 2007 there
has been no material adverse change in such position or operations.

(f)        There is no pending or threatened action or proceeding affecting it
or any of its Subsidiaries before any court, governmental agency or arbitrator
(a “Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Altria’s Annual Report on Form 10-K for the year ended December 31, 2006,
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2007, June 30,
2007 and September 30, 2007, any Current Report on Form 8-K filed subsequent to
September 30, 2007 but prior to January 28, 2008 and, with respect to
Proceedings commenced after the date of the most recent such document but prior
to January 28, 2008, a certificate delivered to the Lenders, that may materially
adversely affect the financial position or results of operations of Altria and
its Subsidiaries taken as a whole.

(g)        None of the proceeds of any Advance will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
would constitute the Advances as a “purpose credit” within the meaning of
Regulation U and, in each case, would constitute a violation of Regulation U.

ARTICLE V

COVENANTS OF ALTRIA

Section 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Altria will:

(a)        Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Altria and its Subsidiaries
taken as a whole.

(b)        Maintenance of Ratio of Earnings Before Income Taxes to Fixed
Charges. Prior to effectiveness of a Spin-off Transaction, maintain a ratio of
aggregate consolidated Earnings Before Income Taxes for the four most recent
fiscal quarters for which consolidated statements of earnings have been
delivered pursuant to Section 5.01(d)(i) or (ii) hereof to consolidated Fixed
Charges for such four most recent fiscal quarters of not less than 2.5 to 1.0;
provided that an amount or amounts up to an aggregate of $5,000,000,000 expensed
by Altria (or any Subsidiary thereof) in connection with the settlement of
tobacco-related litigation or for bonding or other similar expenses incurred in
order to obtain a stay of execution, during the applicable four-quarter period,
will not be included in such calculation.

 

24



--------------------------------------------------------------------------------

(c)        Maintenance of Ratios in the Event of a Spin-off Transaction. Upon
effectiveness of a Spin-off Transaction:

(i)        Maintenance of Ratio of Debt to EBITDA. Maintain a ratio of aggregate
consolidated Debt as of the last day of the most recent fiscal quarter for which
consolidated financial statements have been delivered pursuant to
Section 5.01(d)(i) or (ii) hereof to Consolidated EBITDA for the four
consecutive fiscal quarter period ending on such date of not more than 2.5 to
1.0 (calculated after giving pro forma effect to the Spin-off Transaction and
the reduction of Debt during the four-quarter period prior to the Spin-off
Transaction); provided that such ratio shall be tested for the first time at the
end of the fiscal quarter in which the Spin-off Transaction becomes effective.

(ii)        Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters for which consolidated financial statements have been delivered
pursuant to Section 5.01(d)(i) or (ii) hereof to Consolidated Interest Expense
for such four most recent fiscal quarters of not less than 4.0 to 1.0
(calculated after giving pro forma effect to the Spin-off Transaction); provided
that such ratio shall be tested for the first time at the end of the fiscal
quarter in which the Spin-off Transaction becomes effective.

(d)        Reporting Requirements. Furnish to the Lenders:

(i)        as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of Altria, an unaudited
interim condensed consolidated balance sheet of Altria and its Subsidiaries as
of the end of such quarter and unaudited interim condensed consolidated
statements of earnings of Altria and its Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of Altria;

(ii)        as soon as available and in any event within 100 days after the end
of each fiscal year of Altria, a copy of the consolidated financial statements
for such year for Altria and its Subsidiaries, audited by PricewaterhouseCoopers
LLP (or other independent auditors which, as of the date of this Agreement, are
one of the “big four” accounting firms);

(iii)        all reports which Altria sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Securities and Exchange Commission) which Altria files with the Securities and
Exchange Commission;

(iv)        as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Default, continuing on the date of
such statement, a statement of the chief financial officer or treasurer of
Altria setting forth details of such Event of Default or Default and the action
which Altria has taken and proposes to take with respect thereto;

(v)        during the period when compliance with Section 5.01(c) is required
hereunder and within 60 days of the end of each fiscal quarter of Altria, a

 

25



--------------------------------------------------------------------------------

statement of the chief financial officer or treasurer of Altria certifying
compliance with the requirements of Section 5.01(c) and setting forth the
relevant calculations; and

(vi)        such other historical information respecting the condition or
operations, financial or otherwise, of Altria or any Major Subsidiary as any
Lender through Goldman Sachs, as Administrative Agent, may from time to time
reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Altria may make such items available on the internet at
www.altria.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

Section 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, Altria will not:

(a)        Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary
to create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i)      Liens upon or in property acquired or held by it or any Major
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of such property;

(ii)      Liens existing on property at the time of its acquisition (other than
any such lien or security interest created in contemplation of such
acquisition);

(iii)     Liens existing on the date hereof securing Debt;

(iv)     Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;

(v)      Liens existing on property of any Person acquired by Altria or any
Major Subsidiary;

(vi)     Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii)    Liens upon or with respect to “margin stock” as that term is defined in
Regulation U;

(viii)    Liens in favor of Altria or any Major Subsidiary;

 

26



--------------------------------------------------------------------------------

(ix)     Liens in connection with leasing, sale and leaseback and structured
finance transactions conducted in the ordinary course of business of Philip
Morris Capital Corporation, provided that any such Liens that secure the payment
of Debt are without recourse to the general credit or assets of Altria and its
Major Subsidiaries;

(x)     precautionary Liens provided by Altria or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Altria or such Major Subsidiary which transaction is determined by the Board of
Directors of Altria or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or

(xi)     any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b)        Mergers, Etc. Consolidate with or merge into, or convey or transfer
its properties and assets substantially as an entirety to, any Person, or permit
any Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Altria or was a Subsidiary of Altria immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Altria shall
assume all of Altria’s obligations under this Agreement (including without
limitation with respect to Altria’s obligations, the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a)        Altria shall fail to pay any principal of any Advance when the same
becomes due and payable; or Altria shall fail to pay interest on any Advance, or
fail to pay the facility fee under Section 2.08, within ten days after the same
becomes due and payable; or

(b)        Any representation or warranty made or deemed to have been made by
Altria herein or by Altria (or any of their respective officers) in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed to have been made; or

(c)        Altria shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b) or 5.02(b), (ii) any term, covenant or
agreement contained in Section 5.02(a) if such failure shall remain unremedied
for 15 days after written notice thereof shall have been given to Altria by
Goldman Sachs, as Administrative Agent, or any Lender or

 

27



--------------------------------------------------------------------------------

(iii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to Altria by Goldman
Sachs, as Administrative Agent, or any Lender; or

(d)        Altria or any Major Subsidiary shall fail to pay any principal of or
premium or interest on any Debt which is outstanding in a principal amount of at
least $100,000,000 in the aggregate (but excluding Debt arising under this
Agreement) of Altria or such Major Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt unless adequate provision for any such payment
has been made in form and substance satisfactory to the Required Lenders; or any
Debt of Altria or any Major Subsidiary which is outstanding in a principal
amount of at least $100,000,000 in the aggregate (but excluding Debt arising
under this Agreement) shall be declared to be due and payable, or required to be
prepaid (other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof unless
adequate provision for the payment of such Debt has been made in form and
substance satisfactory to the Required Lenders; or

(e)        Altria or any Major Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against Altria or any Major Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Altria and its Subsidiaries
taken as a whole) shall occur; or Altria or any Major Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)        Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against Altria or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided that such 60-day stay period shall be extended
for a period not to exceed an additional 120 days if (i) Altria or such Major
Subsidiary is contesting such judgment or enforcement of such judgment in good
faith, unless, with respect only to judgments or orders rendered outside the
United States, such action is not reasonably required to protect its respective
assets from levy or garnishment, and (ii) no assets with a fair market value in
excess of $100,000,000 of Altria or such Major Subsidiary have been levied upon
or garnished to satisfy such judgment; provided, further, that such 60-day

 

28



--------------------------------------------------------------------------------

stay period shall be further extended for any judgment or order rendered outside
the United States until such time as the conditions in clauses (i) or (ii) are
no longer satisfied; or

(g)        Altria or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of Altria or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Default or Event of Default under
this Section 6.01(g) shall be deemed to have occurred if Altria or any ERISA
Affiliate shall have made arrangements satisfactory to the PBGC or the Required
Lenders to discharge or otherwise satisfy such liability (including the posting
of a bond or other security).

Section 6.02. Lenders’ Rights upon Event of Default. If an Event of Default
occurs or is continuing, then Goldman Sachs, as Administrative Agent, shall at
the request, or may with the consent, of the Required Lenders, by notice to
Altria:

(a)        declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b)        declare all the Advances then outstanding, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Altria;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to Altria under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the Advances then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
Altria.

ARTICLE VII

THE ADMINISTRATIVE AGENTS

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agents to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agents by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Administrative Agent shall be required to take any
action that exposes such Administrative Agent to personal liability or that is
contrary to this

 

29



--------------------------------------------------------------------------------

Agreement or applicable law. Each of the Administrative Agents agrees to give to
each Lender prompt notice of each notice given to it by Altria as required by
the terms of this Agreement or at the request of Altria, and any notice provided
pursuant to Section 5.01(d)(iv). No Administrative Agent shall have, by reason
hereof, a fiduciary relationship in respect of any Lender; and nothing herein,
expressed or implied, is intended to or shall be so construed as to impose upon
any Administrative Agent any obligations in respect hereof except as expressly
set forth herein.

Section 7.02. Administrative Agents’ Reliance, Etc. Neither the Administrative
Agents nor any of their directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agents:

(a)        may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until Goldman Sachs, as Administrative Agent, receives and
accepts an Assignment and Acceptance entered into by such Lender, as assignor,
and an Eligible Assignee, as assignee, as provided in Section 8.07;

(b)        may consult with legal counsel (including counsel for Altria),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

(c)        make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of Altria or to inspect the property (including the books
and records) of Altria;

(e)        shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and

(f)         shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

Section 7.03. Goldman Sachs, Lehman and Affiliates. With respect to its
Commitment and the Advances made by it, each of Goldman Sachs and Lehman shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Goldman Sachs and Lehman in their individual capacities. Goldman Sachs and
Lehman and their affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, Altria, any of its Subsidiaries
and any Person who may do business

 

30



--------------------------------------------------------------------------------

with or own securities of Altria or any such Subsidiary, all as if Goldman Sachs
and Lehman were not Administrative Agents and without any duty to account
therefor to the Lenders.

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Administrative Agent, either
Syndication Agent, either Arranger and Documentation Agent, or any other Lender
and based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Administrative Agent, Syndication Agent, Arranger and Documentation Agent, or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 7.05. Indemnification. The Lenders agree to indemnify each
Administrative Agent (to the extent not reimbursed by Altria), ratably according
to the respective principal amounts of the Advances then owing to each of them
(or if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Administrative Agent in any
way relating to or arising out of this Agreement or any action taken or omitted
by such Administrative Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs to the extent resulting from such Administrative Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse such Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by such Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Administrative Agent is not reimbursed for such expenses
by Altria. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Administrative Agent,
any Lender or a third party.

Section 7.06. Successor Administrative Agents. An Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Altria
and may be removed at any time with or without cause by the Required Lenders.
Upon the resignation or removal of Goldman Sachs, as Administrative Agent,
Lehman, as Administrative Agent, shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of Goldman Sachs, as
Administrative Agent, and Goldman Sachs, as Administrative Agent shall be
discharged from its duties and obligations under this Agreement. Upon any other
such resignation or removal which results in there being no Administrative Agent
hereunder, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent,

 

31



--------------------------------------------------------------------------------

then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

Section 7.07. Syndication Agents and Arrangers and Documentation Agents.
JPMorgan Chase Bank, N.A. and Citibank, N.A., have been designated as
Syndication Agents, and Credit Suisse, Cayman Islands Branch and Deutsche Bank
Securities Inc. have been designated as Arrangers and Documentation Agents under
this Agreement, but the use of such titles does not impose on any of them any
duties or obligations greater than those of any other Lender.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Altria therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby, do any of the following: (a) waive any of the
conditions specified in Sections 3.01 and 3.02, (b) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, or
(f) amend this Section 8.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by Goldman Sachs, as Administrative
Agent, in addition to the Lenders required above to take such action, affect the
rights or duties of Goldman Sachs, as Administrative Agent, under this Agreement
or any Advance.

Section 8.02. Notices, Etc. (a) Addresses. All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied, or delivered, as follows:

 

32



--------------------------------------------------------------------------------

  

if to Altira

Altria Group, Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Executive Vice President and Chief Financial Officer, Philip Morris
USA Inc.

Fax number: (804) 484-8265;

 

with a copy to:

 

Altria Corporate Services, Inc.

120 Park Avenue

New York, New York 10017

Attention: Treasury Department - Debt Administration

Fax number: (917) 663-5345;

 

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on

Schedule I hereto;

 

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and

Acceptance pursuant to which it became a Lender;

 

if to Goldman Sachs, as Administrative Agent:

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Pedro Ramirez

Facsimile Number: (212) 357-4597;

 

with a copy to:

 

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: Alona Schwarz

Fax number: (212) 885-0382 ; or

as to Altria or Goldman Sachs, as Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to Altria and Goldman Sachs, as Administrative Agent.

(b)        Effectiveness of Notices. All such notices and communications shall,
when mailed or telecopied, be effective when deposited in the mail or
telecopied, respectively, except that notices and communications to Goldman
Sachs, as Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by Goldman Sachs, as Administrative Agent.

 

33



--------------------------------------------------------------------------------

Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or
Goldman Sachs, as Administrative Agent, to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.04. Costs and Expenses. (a) Administrative Agent; Enforcement. Altria
agrees to pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery, administration (excluding any cost or expenses
for administration related to the overhead of Goldman Sachs, as Administrative
Agent), modification and amendment of this Agreement and the documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Goldman Sachs, as Administrative Agent,
with respect thereto and with respect to advising Goldman Sachs, as
Administrative Agent, as to its rights and responsibilities under this
Agreement, and all costs and expenses of the Lenders and Goldman Sachs, as
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and Goldman Sachs, as Administrative Agent), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder.

(b)        Prepayment of LIBO Rate Advances. If any payment of principal of LIBO
Rate Advance is made other than on the last day of the Interest Period for such
Advance or at its maturity, as a result of a payment pursuant to Section 2.10,
acceleration of the maturity of the Advances pursuant to Section 6.02, an
assignment made as a result of a demand by Altria pursuant to Section 8.07(a) or
for any other reason, Altria shall, upon demand by any Lender (with a copy of
such demand to Goldman Sachs, as Administrative Agent), pay to Goldman Sachs, as
Administrative Agent, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of Altria hereunder, the agreements and obligations of
Altria contained in Section 2.02(c), 2.05, 2.11, 2.14 and this Section 8.04(b)
shall survive the payment in full of principal and interest hereunder.

(c)        Indemnification. Altria agrees to indemnify and hold harmless the
Administrative Agents and each Lender and each of their respective affiliates,
control persons, directors, officers, employees, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defense of, any investigation,
litigation, or proceeding (i) related to any

 

34



--------------------------------------------------------------------------------

transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by Altria, whether or not such Indemnified Party is a party to such
transaction or (ii) related to Altria’s entering into this Agreement, or to any
actions or omissions of Altria, any of its Subsidiaries or affiliates or any of
its or their respective officers, directors, employees or agents in connection
therewith, in each case whether or not an Indemnified Party is a party thereto
and whether or not such investigation, litigation or proceeding is brought by
Altria or any other Person; provided, however, that Altria shall not be required
to indemnify any such Indemnified Party from or against any portion of such
claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party.

Section 8.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize Goldman Sachs, as
Administrative Agent, to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Altria against any and all of the obligations
of Altria now or hereafter existing under this Agreement, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify Altria after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its affiliates under this Section 8.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its affiliates may have.

Section 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Altria, Goldman Sachs, as Administrative Agent, Lehman, as
Administrative Agent and each Lender and their respective successors and
assigns, except that Altria shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

Section 8.07. Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Altria upon at least five
Business Days’ notice to such Lender and Goldman Sachs, as Administrative Agent,
will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it), subject to the
following:

(i)        each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

(ii)       the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than

 

35



--------------------------------------------------------------------------------

$10,000,000 (subject to reduction at the sole discretion of Altria) and shall be
an integral multiple of $1,000,000;

(iii)      each such assignment shall be to an Eligible Assignee;

(iv)      each such assignment made as a result of a demand by Altria pursuant
to this Section 8.07(a) shall be arranged by Altria after consultation with
Goldman Sachs, as Administrative Agent, and shall be either an assignment of all
of the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments which together cover all of
the rights and obligations of the assigning Lender under this Agreement;

(v)        no Lender shall be obligated to make any such assignment as a result
of a demand by Altria pursuant to this Section 8.07(a) unless and until such
Lender shall have received one or more payments from either Altria or one or
more Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement; and

(vi)      the parties to each such assignment shall execute and deliver to
Goldman Sachs, as Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500, provided that, if such assignment is made as a result
of a demand by Altria under this Section 8.07(a), Altria shall pay or cause to
be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 8.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 8.12.

(b)        Assignment and Acceptance. By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of Altria or the performance or

 

36



--------------------------------------------------------------------------------

observance by Altria of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Goldman Sachs, as Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee represents that (A) the source of any funds it is using to acquire the
assigning Lender’s interest or to make any Advance is not and will not be plan
assets as defined under the regulations of the Department of Labor of any Plan
subject to Title I of ERISA or Section 4975 of the Code or (B) the assignment or
Advance is not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (vi) such assignee appoints and authorizes Goldman Sachs,
as Administrative Agent, to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to
Goldman Sachs, as Administrative Agent, by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c)        Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender, together with any Note or Notes subject to such
assignment, Goldman Sachs, as Administrative Agent, shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register.

(d)        Register. Goldman Sachs, as Administrative Agent, shall maintain at
its address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Altria, Goldman Sachs, as Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Altria or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e)        Sale of Participation. Each Lender may sell participations to one or
more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it), subject to the following:

(i)        such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Altria hereunder) shall remain unchanged,

(ii)       such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

 

37



--------------------------------------------------------------------------------

(iii)      Altria, Goldman Sachs, as Administrative Agent, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and

(iv)      no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by Altria therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.

(f)        Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Altria furnished to such Lender by
or on behalf of Altria; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to Altria
received by it from such Lender by signing a confidentiality agreement
substantially in the form attached hereto as Exhibit E or with terms no less
restrictive than the provisions of Exhibit E.

(g)        Regulation A Security Interest. Notwithstanding any other provision
set forth in this Agreement, any Lender may at any time create a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, the Advances owing to it and any Note or Notes held by it)
in favor of any Federal Reserve Bank in accordance with Regulation A.

Section 8.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 8.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 8.10. Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of
Process. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such Federal court. Altria hereby irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified

 

38



--------------------------------------------------------------------------------

mail, postage prepaid, to Altria at its address specified pursuant to
Section 8.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law or to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.

(b)        Waivers. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York state or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 8.11. Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Altria to any other Person without the
consent of Altria, other than (a) to such Agent’s or such Lender’s affiliates
and their officers, directors, employees, agents and advisors and, as
contemplated by Section 8.07(f), to actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 8.11 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, and (c) as requested or required by
any state, federal or foreign authority or examiner regulating banks or banking
or other financial institutions.

Section 8.12. Integration. This Agreement and the Notes represent the agreement
of Altria, the Administrative Agents and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agents, Altria or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
Notes other than the matters referred to in Section 8.04(a) and except for
confidentiality agreements entered into by each Lender in connection with this
Agreement.

Section 8.13. USA Patriot Act Notice. Each Administrative Agent and each Lender
hereby notifies Altria that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
Altria, which information includes the name and address of Altria and other
information that will allow such Lender to identify Altria in accordance with
the Patriot Act.

Section 8.14. No Fiduciary Duty. Each Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of Altria.
Altria agrees that nothing in this Agreement will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Altria, its stockholders or its Affiliates. Altria
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to this Agreement and the process leading
thereto. Altria agrees that it will not claim that

 

39



--------------------------------------------------------------------------------

any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to Altria, in connection with this Agreement or the
process leading thereto.

[Signature pages omitted.]

 

40



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NOTE

Dated:                     , 200  

U.S.$                    

FOR VALUE RECEIVED, the undersigned, ALTRIA GROUP, INC., a Virginia corporation
(the “Altria”), HEREBY PROMISES TO PAY to the order of                      (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date (each as defined in the Bridge Loan Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances outstanding on the
Termination Date made by the Lender to Altria pursuant to the 364-Day Bridge
Loan Agreement, dated as of January 28, 2008 among Altria, the Lender and
certain other lenders party thereto, Goldman Sachs Credit Partners L.P., as
Administrative Agent, Lehman Commercial Paper Inc., as Administrative Agent,
JPMorgan Chase Bank, N.A. and Citibank, N.A., as Syndication Agents, and Credit
Suisse, Cayman Islands Branch and Deutsche Bank Securities Inc., as Arrangers
and Documentation Agents for the Lender and such other lenders (as amended or
modified from time to time, the “Bridge Loan Agreement;” the terms defined
therein being used herein as therein defined).

Altria promises to pay interest on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rate, and payable at such times, as are specified in the Bridge
Loan Agreement.

Both principal and interest in respect of each Advance are payable in Dollars to
Goldman Sachs Credit Partners L.P., as Administrative Agent, for the account of
the Lender at its office at Citibank, N.A., Account No. 40717188, Reference
Altria, Attention: Bank Loan Operations – Phil Green, in same day funds. Each
Advance owing to the Lender by Altria pursuant to the Bridge Loan Agreement, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Bridge Loan Agreement. The Bridge Loan Agreement, among other
things, (i) provides for the making of Advances by the Lender to Altria from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, the indebtedness of Altria resulting from
each such Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

ALTRIA GROUP, INC. By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date  

Type of

Advance

 

Amount of

Advance

  Interest Rate  

Amount of

Principal

Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
     

 

3



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

[Date]

Goldman Sachs Credit Partners L.P., as Administrative Agent

for the Lenders party

to the Bridge Loan Agreement

referred to below

Attention:                                         

Ladies and Gentlemen:

ALTRIA GROUP, INC., refers to the 364-Day Bridge Loan Agreement, dated as of
January 28, 2008 (as amended or modified from time to time, the “Bridge Loan
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., the Lenders party thereto and Goldman Sachs Credit
Partners L.P., as Administrative Agent, Lehman Commercial Paper Inc., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Syndication Agents, and Credit Suisse, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Arrangers and Documentation Agents for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Bridge
Loan Agreement that the undersigned hereby requests a Borrowing under the Bridge
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of
the Bridge Loan Agreement:

(i)        The date of the Proposed Borrowing is                     , 200  .

(ii)       The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBO Rate Advances].

(iii)      The aggregate amount of the Proposed Borrowing is
U.S.$[                    ].

[(iv)     The initial Interest Period for each LIBO Rate Advance made as part of
the Proposed Borrowing is                      month(s).]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Bridge
Loan Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(i) thereof)) are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;



--------------------------------------------------------------------------------

(B)        after giving effect to the application of the proceeds of all
Borrowings on the date of such Borrowing (together with any other resources of
Altria applied together therewith), no event has occurred and is continuing, or
would result from such Borrowing, that constitutes a Default or Event of
Default; and

(C)        the aggregate principal amount of the Proposed Borrowing and all
other Borrowings to be made on the same day under the Bridge Loan Agreement is
within the aggregate unused Commitments of the Lenders.

 

Very truly yours, ALTRIA GROUP, INC. By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the 364-Day Bridge Loan Agreement, dated as of January 28,
2008 (as amended or modified from time to time, the “Bridge Loan Agreement,” the
terms defined therein being used herein as therein defined), among Altria Group,
Inc., a Virginia corporation, the Lenders party thereto and Goldman Sachs Credit
Partners L.P., as Administrative Agent, Lehman Commercial Paper Inc., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Syndication Agents, and Credit Suisse, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Arrangers and Documentation Agents for such Lenders.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Bridge Loan Agreement as of the
date hereof equal to the percentage interest specified on Schedule 1 hereto of
all outstanding rights and obligations under the Bridge Loan Agreement. After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the Advances owing to the Assignee will be as set forth on Schedule 1
hereto. Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.

2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Bridge Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Bridge Loan Agreement or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Altria or the performance or observance by Altria of any of its obligations
under the Bridge Loan Agreement or any other instrument or document furnished
pursuant thereto.

3.        The Assignee (i) confirms that it has received a copy of the Bridge
Loan Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon Goldman Sachs Credit Partners L.P., as Administrative Agent, any
other Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Bridge Loan Agreement;
(iii) represents that (A) the source of any funds it is using to acquire the
Assignor’s interest or to make any Advance is not and will not be plan assets as
defined under the regulations of the Department of Labor of any Plan subject to
Title I of ERISA or Section 4975 of the Code or (B) the assignment or Advance is
not and will be not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (iv) appoints and authorizes Goldman Sachs Credit Partners
L.P., as Administrative Agent, to take such action as agent on its behalf and to
exercise such powers and discretion under the Bridge Loan Agreement as are
delegated to Goldman Sachs Credit Partners L.P., as Administrative



--------------------------------------------------------------------------------

Agent, by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Bridge Loan
Agreement are required to be performed by it as a Lender.

4.        This Assignment and Acceptance will be delivered to Goldman Sachs
Credit Partners L.P., as Administrative Agent, for acceptance and recording by
Goldman Sachs Credit Partners L.P., as Administrative Agent, following its
execution. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by Goldman Sachs Credit Partners
L.P., as Administrative Agent, unless otherwise specified on Schedule 1 hereto.

5.        Upon such acceptance and recording by Goldman Sachs Credit Partners
L.P., as Administrative Agent, as of the Effective Date, (i) the Assignee shall
be a party to the Bridge Loan Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Bridge Loan Agreement.

6.        Upon such acceptance and recording by Goldman Sachs Credit Partners
L.P., as Administrative Agent, from and after the Effective Date, Goldman Sachs
Credit Partners L.P., as Administrative Agent, shall make all payments under the
Bridge Loan Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Bridge Loan Agreement for periods
prior to the Effective Date directly between themselves.

7.        This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8.        This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Percentage interest assigned:             %

Assignee’s Commitment:        U.S.$                    

Aggregate outstanding principal amount of Advances
assigned:        U.S.$                    

Effective Date1:                     , 200    

 

      [NAME OF ASSIGNOR], as Assignor By  

 

  Title:   Dated:                     , 200         [NAME OF ASSIGNEE], as
Assignee By  

 

  Title:   Dated:                     , 200   Domestic Lending Office:  
[Address]

Accepted this                      day of                     , 200  

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent

 

By  

 

  Title:

Approved this                      day of                     , 200  

 

ALTRIA GROUP, INC.2 By  

 

  Title:

 

1        This date should be no earlier than five Business Days after the
delivery of this Assignment and Acceptance to Goldman Sachs Credit Partners
L.P., as Administrative Agent.

2        Not required if an Event of Default described in Sections 6.01(a) or
(e) has occurred and is continuing.



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Letterhead of Hunton & Williams LLP]

[Effective Date]

To each of the Lenders party

to the Bridge Loan Agreement referred to below

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the 364-Day
Bridge Loan Agreement, dated as of January 28, 2008 (the “Bridge Loan
Agreement”), among Altria Group, Inc., the Lenders party thereto and Goldman
Sachs Credit Partners L.P., as Administrative Agent, Lehman Commercial Paper
Inc., as Administrative Agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Syndication Agents, and Credit Suisse, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Arrangers and Documentation Agents for such Lenders. Terms
defined in the Bridge Loan Agreement are used herein as therein defined.

We have acted as counsel for Altria in connection with the preparation,
execution and delivery of the Bridge Loan Agreement.

In that connection, we have examined the following documents:

(1)        The Bridge Loan Agreement.

(2)        The documents furnished by Altria pursuant to Article III of the
Bridge Loan Agreement.

(3)        The Articles of Incorporation of Altria and all amendments thereto
(the “Charter”).

(4)        The by-laws of Altria and all amendments thereto (the “By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of Altria, certificates of public officials and of
officers of Altria, and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon the representations of Altria
set forth in the Bridge Loan Agreement and upon certificates of Altria or its
officers or of public officials. Whenever the phrase “to our knowledge” is used
herein, it refers to the actual knowledge of the attorneys of the firm involved
in the representation of Altria in connection with the Bridge Loan Agreement,
without independent investigation. We have

 

2



--------------------------------------------------------------------------------

assumed the due execution and delivery, pursuant to due authorization, of the
Bridge Loan Agreement by the Initial Lenders and Goldman Sachs Credit Partners
L.P., as Administrative Agent, Lehman Commercial Paper Inc., as Administrative
Agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as Syndication Agents, and
Credit Suisse, Cayman Island Branch and Deutsche Bank Securities Inc., as
Arrangers and Documentation Agents.

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1.        Altria is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia.

2.        The execution, delivery and performance by Altria of the Bridge Loan
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within Altria’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to Altria (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) to our knowledge, any contractual restriction binding on or
affecting Altria. The Bridge Loan Agreement and any Notes delivered on the date
hereof have been duly executed and delivered on behalf of Altria.

3.        No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by Altria of
the Bridge Loan Agreement and the Notes.

4.        The Bridge Loan Agreement is the legal, valid and binding obligation
of Altria enforceable against Altria in accordance with its terms. The Notes
issued on the date hereof, if any, are the legal, valid and binding obligations
of Altria, enforceable against Altria in accordance with their respective terms.

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

We express no opinion with respect to:

(A)       The effect of any provision of the Bridge Loan Agreement which is
intended to permit modification thereof only by means of an agreement in writing
by the parties thereto;

 

3



--------------------------------------------------------------------------------

(B)       The effect of any provision of the Bridge Loan Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

(C)       The effect of any provision of the Bridge Loan Agreement imposing
penalties or forfeitures;

(D)       The enforceability of any provision of the Bridge Loan Agreement to
the extent that such provision constitutes a waiver of illegality as a defense
to performance of contract obligations; or

(E)       The effect of any provision of the Bridge Loan Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Bridge Loan Agreement which relate to
forum selection (including, without limitation, any waiver of any objection to
venue or any objection that a court is an inconvenient forum), we note that,
under NYCPLR § 510, a New York State court may have discretion to transfer the
place of trial, and, under 28 U.S.C. § 1404(a), a United States District Court
has discretion to transfer an action from one Federal court to another.

This opinion is being furnished to you pursuant to Section 3.01(c)(iii) of the
Bridge Loan Agreement, is solely for the benefit of you and your counsel, and is
not intended for, and may not be relied upon by, any other person or entity
without our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.

Very truly yours,

 

4



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Effective Date]

To each of the Lenders party

to the Bridge Loan Agreement referred to below

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the 364-Day
Bridge Loan Agreement, dated as of January 28, 2008 (the “Bridge Loan
Agreement”), among Altria Group, Inc. (“Altria”), the Lenders party thereto and
Goldman Sachs Credit Partners L.P., as Administrative Agent, Lehman Commercial
Paper Inc., as Administrative Agent, JPMorgan Chase Bank, N.A. and Citibank,
N.A., as Syndication Agents, and Credit Suisse, Cayman Islands Branch and
Deutsche Bank Securities Inc., as Arrangers and Documentation Agents for such
Lenders. Terms defined in the Bridge Loan Agreement are used herein as therein
defined.

I have acted as counsel for Altria in connection with the preparation, execution
and delivery of the Bridge Loan Agreement.

In that connection, I have examined originals, or copies certified to my
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as I have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of Altria or its officers or of public officials.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against Altria or any of its Subsidiaries
before any court, governmental agency or arbitrator (a “Proceeding”) that
purports to affect the legality, validity, binding effect or enforceability of
the Bridge Loan Agreement or the Notes, if any, or the consummation of the
transactions contemplated thereby, and (ii) except for Proceedings disclosed in
the Annual Report on Form 10-K of Altria for the fiscal year ended December 31,
2006, Quarterly Reports on Form 10-Q for the quarters ended March 31,
2007, June 30, 2007 and September 30, 2007 and any Current Reports on Form 8-K
filed subsequent to September 30, 2007 but prior to January 28, 2008, or, with
respect to Proceedings commenced after the date of the most recent such document
but prior to January 28, 2008, a certificate delivered to the Lenders and
attached hereto, there are no Proceedings that are likely to have a materially
adverse effect upon the financial position or results of operations of Altria
and its Subsidiaries taken as a whole.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

CONFIDENTIALITY AGREEMENT

 

To:  

[NAME OF BANK]

Date:  

                    , 20    

Subject:  

Altria Group, Inc. 364-Day Bridge Loan (“Bridge Loan”)

In connection with the Bridge Loan for Altria Group, Inc. (the “Company”), you
will be receiving certain information which is non-public, confidential or
proprietary in nature. That information and any other information, regardless of
form, whether oral, written or electronic, concerning the Company, its
subsidiaries or the Bridge Loan furnished to you by [NAME OF LENDER] or the
Company or any of their respective Representatives in connection with the Bridge
Loan (at any time on, before or after the date of this Agreement), together with
analyses, compilations or other materials prepared by you or your
Representatives which contain or otherwise reflect such information or your
review of the Bridge Loan is hereinafter referred to as the “Information.” As
used herein, “Representatives” refers to affiliates, directors, officers,
employees, agents, auditors, attorneys, consultants or advisors. In
consideration of your receipt of the Information, you agree that:

 

  1. You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in connection with the
Bridge Loan.

 

  2. You agree to reveal the Information only to your Representatives who need
to know the Information for the purpose of evaluating the Bridge Loan, who are
informed by you of the confidential nature of the Information, and who agree to
be bound by the terms and conditions of this Agreement. You agree to be
responsible for any breach of this Agreement by any of your Representatives and
to indemnify and hold the Company, Altria Corporate Services, Inc. (“Altria
Corporate Services”) and their respective Representatives harmless from and
against any and all liabilities, claims, causes of action, costs and expenses
(including attorney fees and expenses) arising out of the breach of this
Agreement by you or your Representatives.

 

  3. Without the prior written consent of the Company or Altria Corporate
Services, you shall not disclose to any person (except as otherwise expressly
permitted herein) the fact that the Information has been made available, that
discussions are taking place between the Company, Altria Corporate Services and
any financial institution concerning the Bridge Loan, or any of the terms,
conditions or other facts with respect thereto (including the status thereof),
or that the Bridge Loan has been consummated.

 

  4.

This Agreement shall be inoperative as to any portion of the Information that
(i) is or becomes generally available to the public on a non-confidential basis
through no fault or action by you or your Representatives, or (ii) is or becomes
available to



--------------------------------------------------------------------------------

 

you on a non-confidential basis from a source other than the Company, Altria
Corporate Services, [NAME OF LENDER] or their respective Representatives, which
source, to the best of your knowledge, is not prohibited from disclosing such
Information to you by a contractual, legal or fiduciary obligation to the
Company, Altria Corporate Services, [NAME OF LENDER] or their respective
Representatives.

 

  5. You may disclose the Information at the request of any regulatory or
supervisory authority having jurisdiction over you, provided that you request
confidential treatment of such Information to the extent permitted by law,
provided that, insofar as practicable, you notify the Company and Altria
Corporate Services in advance of such disclosure pursuant to the following
paragraph.

 

  6. In the event that you or anyone to whom you transmit the Information
pursuant to this Agreement becomes legally compelled to disclose any of the
Information or the existence of the Bridge Loan, you shall provide the Company
and Altria Corporate Services with notice of such event promptly upon your
obtaining knowledge thereof (provided that you are not otherwise prohibited by
law from giving such notice) so that the Company may seek a protective order or
other appropriate remedy. In the event that such protective order or other
remedy is not obtained, you shall furnish only that portion of the Information
that is legally required and shall disclose the Information in a manner
reasonably designed to preserve its confidential nature.

 

  7. In the event that discussions with you concerning the Bridge Loan are
discontinued or your relationship with [NAME OF LENDER] with respect to the
Bridge Loan is otherwise terminated, you shall deliver to the Company the copies
of the Information that were furnished to you by or on behalf of the Company and
represent to the Company that you have destroyed all other copies thereof,
provided that you may maintain copies of the Information, subject to the terms
of this Agreement, as required by law or regulations or document retention
policies applicable to you. All of your obligations hereunder and all of the
rights and remedies of the Company, Altria Corporate Services and [NAME OF
LENDER] hereunder shall survive any discontinuance of discussions, termination
of your relationship or any return or destruction of the Information.

 

  8. You acknowledge that disclosure of the Information in violation of the
terms of this Agreement could have material adverse consequences, and agree
that, in the event of any breach by you or your Representatives of this
Agreement, the Company, Altria Corporate Services and their respective
Representatives will be entitled to equitable relief (including injunction and
specific performance) in addition to all other remedies available to them at law
or in equity.

 

  9. The obligations set forth in this Agreement shall survive until the earlier
of (i) five years from the date of this Agreement or (ii) the termination of the
Bridge Loan.

 

  10. This agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without consideration to its conflicts of laws
provisions.

 

2



--------------------------------------------------------------------------------

This agreement is in addition to and does not supersede the confidentiality
agreements contained in any credit agreements of any affiliate of the Company to
which you are a party. It is understood and agreed that the Company, Altria
Corporate Services, [NAME OF LENDER] and their respective Representatives may
rely on this Agreement.

ACCEPTED AND AGREED as of the date written above:

[NAME OF BANK]

 

By  

 

  Name:   Title:

 

3